                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION



JAVIER DELGADO                                                                         PLAINTIFF


v.                                    Case No. 1:18-cv-1001


WEYERHAEUSER COMPANY                                                                DEFENDANT



                                             ORDER

       Before the Court is Plaintiff=s Motion to Voluntarily Dismiss Without Prejudice.        ECF

No. 18.    Plaintiff seeks voluntary dismissal of this case pursuant to Federal Rule of Civil

Procedure 41(a)(2).   Upon consideration, the Court finds that Plaintiff’s motion should be and

hereby is GRANTED.           Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.

Should Plaintiff decide to refile these claims against Defendant, he must do so in the United States

District Court for the Western District of Arkansas.

       IT IS SO ORDERED, this 30th day of January, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             United States District Judge
